El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los apelantes, que son los herederos de Manuel Rosaly y Castillo, establecieron una acción de nulidad o inexistencia de una escritura que según alegan sus contrarios fue otor-gada a la principal demandada Magdalena Amorós. En apoyo de su contención ofrecieron los apelantes en el juicio prueba tendente a establecer que la supuesta escritura carecía de causa y, por tanto, era inexistente. Los pormenores de la prueba tendentes a acreditar esto según el punto de vista de los, apelantes eran que Magdalena Amorós era pobre, tan pobre que se vió obligada a ser la concubina del causante que era casado; que con anterioridad a la supuesta escri-tura, por un período de tres años después o basta el falle-cimiento de don Manuel la referida'Magdalena Amorós fue su concubina viviendo en Barcelona, España, y él la soste-nía ; que sus padres fueron llevados a Barcelona por su con-cubino y que ellos desempeñaban el oficio de sirvientes en la casa donde don Manuel y Magdalena Amorós vivían, y que ella misma, Magdalena, atendía a los visitantes que lle-gaban a la casa; que en esta escritura en particular, así como en otras que se hicieron con motivo de la misma la referida Magdalena Amorós tenía cédula de una persona del grado undécimo, que significaba extremada pobreza; que las propiedades que se suponían fueron vendidas realmente nunca estuvieron en posesión de la dicha Magdalena Amorós y que ella jamás reclamó la renta de las mismas hasta después de la muerte de don Manuel; que la posesión de la finca antes y después de la escritura la tuvo don Manuel o su familia; que la expresada Magdalena nunca declaró en su favor, es-tableciéndose así una presunción en su contra.
Respecto a la posesión del terreno es bien sabido que en *806Puerto Rico, así como en España, no es necesaria la entrega real de la propiedad, equivaliendo la escritura misma a la. posesión, muy parecido al hedió de que en los Estados Uni-dos un sello representa una causa.- Por tanto los casos como el de Hamilton v. Russell, 1 Cranch U. S.; 1 C. R. 399, re-lativos a la simulación de transacciones por falta de pose-sión no son de aplicación.
Ni tampoco tiene mucha relación el hecho de no haber de-clarado Magdalena Amorós. Ella no se encontraba en el país como tiende a establecer la prueba, por tanto su prueba no fué suprimida. En el caso de Fajardo v. Tió, 17 D. P. R. 244, existía prueba robusta para acreditar la existencia de hechos particulares, cuya tendencia final era probar que el demandante era hijo natural y todos los hechos, de no ser ciertos, eran susceptibles de poder ser contradichos y negados por el padre demandado. Jamás se ha dicho que un demandado por correr el riesgo de que la cuestión se re-suelva en su contra tenga que declarar. Los apelantes no muestran qué hechos en particular podía ella negar. Insis-ten ellos en su conclusión. Parece probable que debido al consejo que se le dió, ella no quiso negar , que había sido pobre o que ella ó sus padres sirvieron a don Manuel. Ella no estaba en el deber de declarar que la escritura en rea-lidad era simulada o falsa. Incumbía a los apelantes la obli-gación de presentar esa prueba.
Las declaraciones de los demandantes también probaron que Magdalena Amorós tuvo un hijo como resultado de ha-ber vivido con Manuel Rosaly. La escritura fué presentada como prueba por los demandados quienes además presenta-ron alguna otra prueba. La corte inferior declaró probado que la prueba era insuficiente para que se declarase la ine-xistencia de la escritura. Cuando se otorga una escritura notarial la prueba tiene que ser fuerte para anular lo que en ella se dice de que existe una causa. La prueba presen-tada en este caso, a lo sumo, tiende a mostrar la posibilidad o hasta una probabilidad de que independientemente de don *807Manuel, Magdalena Amorós no pndo liaber reunido la suma de $21,000 .que es la cantidad que se menciona en la escri-tura. Sin embargo, para que una escritura notarial pueda ser anulada la corte debe tener algo más; a saber, una cer-teza legal. Don Manuel pudo baber regalado a Magdalena Amorós la suma qué se menciona en la escritura o ella pudo haberla ganado en la lotería. No se pretende decir, según entendemos, que la suma mencionada en la escritura no es-tuviera comprendida dentro del tercio de libre disposición que pertenecía a don Manuel o que este traspaso, de ser gra-tuito, privó a los herederos de sus participaciones legítimas. Además, la declaración del principal testigo, Eafael Quiño-nes, probablemente no mereció la confianza de la corte inferior y no la merece para nosotros.
Supongamos, sin embargo, que no se considerara válida la causa mencionada en la escritura.
Los mismos demandantes probaron que Magdalena Amo-ros prestaba servicios personales a Manuel Eosaly y a su hijo natural. Los apelados citan además un caso de la Corte Suprema de España para probar que un acto de mera libe-ralidad sostendrá un contrato, 69 Jurisprudencia Civil p. 341, como lo indica el artículo 1241 del Código, Civil. Por .tanto, el traspaso podrá estar sostenido por causas, proba-das en el juicio, y cumplir con los requisitos exigidos por el artículo 1243 del Código Civil, no obstante las prescripcio-nes del artículo 1242. El caso en este sentido presentaba cierta analogía ai de Morales v. Dessús; (pág. 593).
Los casos resueltos por este tribunal de Rosado v. Rosado, 17 D. P. R. 471; Latorre v. Torres, 24 D. P. R. 856; y Martínez v. Cerezo, 25 D. P. R. 709, o envolvían un ele-mento de fraude o las partes en el supuesto contrato tuvie-ron claramente la intención de que fuera ineficaz. En este caso los demandantes trataron de probar la existencia de una escritura contraria que anulaba la que existía, pero la prueba fuá muy poco satisfactoria.
*808Aunque la expresión de la causa como se establece en dictas decisiones no constituye ningún obstáculo. (estoppel) que impida que supuestas partes puedan probar quemo hubo tal consideración, dudamos, sin embargo, aunque sin resol-verlo, si una persona que con verdadera intención hace una venta, como en este caso, no está impedida de proceder contra su acto aun cuando se pruebe la falta de consideración; y asimismo, por supuesto, sus herederos.
De todos modos, el peso o la obligación de probar la falta de causa no fue cumplida por los demandantes.
El primer señalamiento de error se refiere a la nega-tiva de la corte a admitir una carta del notario autorizante en España que no estaba presente como testigo, para probar que la escritura era simulada. Creemos que el error ale-gado no necesita más comentarios.
De igual manera no constituyó error la negativa de la corte a admitir las manifestaciones hechas por el abogado del demandado fuera de la corte para obligar al demandado. 1 R. C. L. 482, 2 R. C. L. 990; Jones sobre Evidencia § 257 et seq.
Por otra parte no fué error el admitir una carta de don Manuel tendente a probar la escritura. Era una admisión én su contra hecha por el causante que era la verdadera persona con' derecho. Además, la admisión de esta prueba no causaba perjuicio pues entendemos, que los demandantes ho probaron su caso.
La sentencia apelada debe ser confirmada.

Confirmadas la sentencia apelada y la resolu-ción denegatoria de nuevo juicio. .

; Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
■ El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.